Case 20-12456-JDW         Doc 44    Filed 10/15/20 Entered 10/15/20 10:59:44          Desc Main
                                   Document      Page 1 of 3

____________________________________________________________________________
                                                   SO ORDERED,




                                                   Judge Jason D. Woodard
                                                   United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________

                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF MISSISSIPPI

IN RE: ANTONEY ALEXANDER,                                                NO. 20-12456-JDW
       DEBTOR                                                                 CHAPTER 13

            AGREED ORDER AUTHORIZING PAYMENTS OF CHILD SUPPORT


         Came before the Court, on the Joint Motion Ore Tenus of the Debtor and MDHS

requesting that the plan be amended to provide for payment of domestic support obligations, and

based on the agreement of the parties, the Court finds and orders as follows:

         Section 4.5 of the Plan is hereby amended to pay the monthly child support obligation

owed to Nancy Stewart in the amount of $250.00, beginning November, 2020, through the plan.

The plan is further amended to pay the arrearage of $547.67 through October 2020, through the

plan.

         Section 4.5 of the Plan is hereby further amended to pay the arrearage of $3,931.68 owed

to Emma Taylor through October 2020, through the plan.

         The Trustee is hereby authorized to amend the plan payment as necessary to effectuate

the terms of this Agreed Order.

         MDHS will terminate any wage withholding orders currently in effect within five days of

entry of this order. The terms of the Agreed Order shall be binding on any subsequent amended

plans.
Case 20-12456-JDW   Doc 44    Filed 10/15/20 Entered 10/15/20 10:59:44   Desc Main
                             Document      Page 2 of 3




                              ***END OF ORDER***
Case 20-12456-JDW         Doc 44     Filed 10/15/20 Entered 10/15/20 10:59:44   Desc Main
                                    Document      Page 3 of 3



Agreed and Approved:



/s/ Constance L.Morrow
Constance L. Morrow
Attorney for MDHS



_/s/Robert Lomenick, with permission,
Robert Lomenick
Attorney for Debtor



/s/Jeffrey Collier, with permission, for
Locke D. Barkley
Chapter 13 Trustee




Submitted by:

Constance L. Morrow
Senior Attorney, MDHS
MSB # 104815
P.O. Box 352
Jackson, MS 39205
601-359-4485
Fax: 601-359-4370
constance.morrow@mdhs.ms.gov
